DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and reply filed May 16, 2022 have been received and entered into the case. Claims 32 – 39 are pending; claim 38 is withdrawn; claims 32 – 37 and 39 have been considered on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 32 – 37 and 39 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification does not provide clear evidence that the claimed biological material is known and readily available to the public; reproducible; and deposited per the deposit rules under 37 C.F.R 1.801 - 1.809.
Every patent must contain a written description of the invention sufficient to enable a person skilled in the art to which the invention pertains to make and use the invention. Where the invention involves a biological material and words alone cannot sufficiently describe how to make and use the invention in a reproducible manner, access to the biological material may be necessary for the satisfaction of the statutory requirements for patentability under 35 U.S.C. 112. Courts have recognized the necessity and desirability of permitting an applicant for a patent to supplement the written disclosure in an application with a deposit of biological material which is essential to meet some requirement of the statute with respect to the claimed invention. See, e.g., Ajinomoto Co. v. Archer-Daniels-Midland Co., 228 F.3d 1338, 1345-46, 56 USPQ2d 1332, 1337-38 (Fed. Cir. 2000), cert. denied, 121 S.Ct. 1957 (2001) (explaining how deposit may help satisfy enablement requirement); Merck and Co., Inc. v. Chase Chemical Co., 273 F. Supp. 68, 155 USPQ 139 (D. N.J. 1967); In re Argoudelis, 434 F.2d 666, 168 USPQ 99 (CCPA 1970). To facilitate the recognition of deposited biological material in patent applications throughout the world, the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the Purposes of Patent Procedure was established in 1977, and became operational in 1981. The Treaty requires signatory countries, like the United States, to recognize a deposit with any depository which has been approved by the World Intellectual Property Organization (WIPO). 
The deposit rules (37 CFR 1.801 - 1.809) set forth examining procedures and conditions of deposit which must be satisfied in the event a deposit is required. The rules do not address the substantive issue of whether a deposit is required under any particular set of facts. (MPEP 2402).
Since the microorganisms are is recited in the claims, it is essential to the invention recited in those claims.  It must therefore be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the microorganism is not so obtainable or available, a deposit of the microorganism may satisfy the requirements of 35 U.S.C. § 112.  The specification does not disclose a repeatable process to obtain the microorganism and it is not apparent if the microorganism is readily available to the public.  Moreover, because no taxonomic information appears in the specification, it is not clear what the microorganism actually is.
	However, since a deposit has been made under the terms of the Budapest Treaty, then an affidavit or declaration by Applicants, someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his/her signature and registration number, stating that the specific strain has been deposited under the Budapest Treaty and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent, would satisfy the deposit requirements. See 37 C.F.R. § 1.808.

Response to Arguments
	Applicant states that a declaration has been submitted with the required statements, however no declaration or statements have been made of record. Thus, the rejections has not been overcome.

Previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn due to applicant’s amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 32 – 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (2012) in view of Liguori et al. (2010).
Schmidt teaches copper made air conditioning systems are commonly infected with microbial growth and biofilms (abstract).  The microbial biofilms are disclosed to be found on air handling exchanger coils (or evaporator coils) (p.141) and are composed of Methylobacteria and Sphingomonas (p.146).  Schmidt additionally teaches a variety of commercial products are on the market, designed to reduce biofilms and subsequent odor (p.142).
Schmidt does not teach methods for inhibiting growth of the microorganisms by spraying the disinfectants into the units.  However, Liguori teaches methods for disinfecting air conditioning systems, wherein an atomized biodetergent (antimicrobial agent) is applied thereto (abstract, p.2 left column), or is sprayed, and wherein growth is inhibited (abstract).  Thus, at the time the claims were filed, one of ordinary skill in the art would have been motivated by the combined references to spray an antimicrobial agent into air conditioning units with a reasonable degree of success.  
The combined references do not suggest a method wherein the microorganisms are selected from the claimed list.  However, Methylobacterium and Sphingomonas species are disclosed to be common inhabitants of air conditioning units.  At the time the claims were filed, it would have been obvious to one of ordinary skill in the art to apply a known technique to air conditioning units in order to inhibit any Methylobacterium and Sphingomonas in the same way, and with a reasonable expectation of yielding predictable results.
Regarding the way in which an antimicrobial agent is obtained, it is noted that these limitations are interpreted as product by process type limitations.  It is noted that the patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), then the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113)
	Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.

Response to Arguments
	Applicant argues that the claims require specific agents that are active against at least two of the claimed microbial strains. Applicant specifically argues that the prior art does not teach a method wherein the claimed microbes are inhibited with the claimed inhibitors; and that the prior art does not teach selecting agents that kill at least two of the claimed microbes. 
	However, these arguments fail to persuade.
It is first noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding the argument that the prior art does not teach inhibiting the claimed microbes with the claimed inhibitors, it is noted that no specific inhibitors are claimed in the method. Rather, the antimicrobial agent is not limited in any way other than that is an antimicrobial agent. Although claim 36 recites an agent that is “obtained by the following”, it is noted that no steps are recited to positively obtain such an agent. The recited steps are merely drawn to an assay for determining that the agent has activity against a microorganism. Moreover, the claimed methods are not limited to any specific antimicrobial agent. Regarding the claimed microbial strains, it is iterated that the prior art recognizes Methylobacterium and Sphingomonas to be common inhabitants of air conditioning units (Schmidt). It is also iterated that the prior art recognizes applying antimicrobial agents to air conditioning systems (Liguori) to reduce biofilms and subsequent odor (combination of Schmidt, Liguori). Moreover, it is maintained that at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to apply a known technique to air conditioning units in order to inhibit Methylobacterium and/or Sphingomonas known to inhabit such units in the same way, and with a reasonable expectation of yielding predictable results, especially absent evidence to the contrary. It is noted that applicant has not pointed to any particular unexpected result or distinguishing trait or characteristic of the instant microorganisms.
Regarding the argument that the prior art does not teach selecting agents that kill at least two of the claimed microbes, it is reiterated that both Methylobacterium and Sphingomonas species were known, common inhabitants of air conditioning units that result in foul smelling biofilms (Schmidt). It was also known to apply antimicrobial agents to units in order to reduce the biofilm and odor. As such, it is maintained that it would have been obvious to one of ordinary skill in the art to apply agents having activity against common species within both Methylobacterium and Sphingomonas genera as a matter of routine practice, when practicing the methods obtained by the combined teachings of the cited art.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915. The examiner can normally be reached Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/Primary Examiner, Art Unit 1699